OPINION OF THE COURT
LEVY, Judge.
Appellant, who was the Plaintiff below sued for the return of $450 security deposit at the expiration of a residential tenancy. Appellant prevailed and was awarded a judgment. Appellant moved to be awarded a reasonable attorney fee pursuant to the provisions of Section 83.49(3)(c), Florida Statutes. Appellant’s Motion for Attorneys Fees was denied by the trial court and this appeal followed.
In view of the fact that the above cited section of the Florida *117Statutes clearly provides for the prevailing party to recover a reasonable attorneys fee, we find that it was error to deny the Motion. Therefore, we reverse the decision of the trial court in denying the Appellant’s Motion for Attorneys Fees and remand this action back to the trial court for further proceedings consistent herewith.
Lastly, Appellant has filed a motion with this Court seeking the award of a reasonable attorneys fee in connection with the work done by the Appellant’s attorney at the appellant level. The Appellant’s motion for an award of attorneys fees in connection with the handling of this case at the appellate level is granted and the Appellant is hereby awarded a fee of $350.00.
REVERSED AND REMANDED.